Case 8:19-cv-00098-JLS-DFM Document 62-1 Filed 12/20/19 Page 1 of 7 Page ID #:297




  1   Aaron D. Aftergood (239853)
        aaron@aftergoodesq.com
  2   THE AFTERGOOD LAW FIRM
      1880 Century Park East, Suite 200
  3   Los Angeles, CA 90067
      Telephone: (310) 550-5221
  4   Facsimile: (310) 496-2840
  5   Steven L. Woodrow*
        swoodrow@woodrowpeluso.com
  6   Taylor T. Smith*
        tsmith@woodrowpeluso.com
  7   WOODROW & PELUSO, LLC
      3900 East Mexico Avenue, Suite 300
  8   Denver, Colorado 80210
      Telephone: (720) 213-0675
  9   Facsimile: (303) 927-0809
 10   *Pro Hac Vice
 11   Attorneys for Plaintiff Mariano Benitez
      and the Classes
 12
 13                         UNITED STATES DISTRICT COURT

 14         CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION

 15
 16   Mariano Benitez, individually and on          Case No. 8:19-CV-00098-JLS-DFM
 17   behalf of all others similarly situated,
                                                    DECLARATION OF TAYLOR T.
 18                                                 SMITH IN SUPPORT OF JOINT
                                 Plaintiff,
                                                    STIPULATION TO EXTEND ALL
 19                                                 REMAINING DEADLINES
      v.
 20
                                                    Hon. Josephine L. Staton
 21   Powerline Funding, LLC, a New York
      Limited Liability Company,
 22                                                 Complaint filed: January 21, 2019
 23                              Defendant.
 24
 25
 26
 27
 28   DECL. OF TAYLOR T. SMITH ISO JOINT      -1-
      STIPULATION TO EXTEND ALL
      REMAINING DEADLINES
Case 8:19-cv-00098-JLS-DFM Document 62-1 Filed 12/20/19 Page 2 of 7 Page ID #:298




  1         I, Taylor T. Smith, declare as follows:
  2         1.     I am an associate attorney with the law firm Woodrow & Peluso, LLC
  3   and attorney of record for Plaintiff Mariano Benitez (“Plaintiff” or “Benitez”). I am
  4   over the age of 18 and, if necessary, can competently testify if required to do so.
  5         2.     On January 24, 2019, Plaintiff, via process server, served a copy of the
  6   Complaint and summons on Powerline, which placed the deadline for responding to
  7   the Complaint on or before February 14, 2019.
  8         3.     Following service of the complaint and summons, Neil Thakor, counsel
  9   for Powerline reached out to Plaintiff’s counsel requesting additional time to respond
 10   to Plaintiff’s Complaint. The extensions were initially requested to allow sufficient
 11   time to respond to the Complaint and to discuss the possibility of settlement.
 12   Plaintiff agreed to stipulate to both extensions, which ultimately required Powerline
 13   to respond on or before March 18, 2019. (Dkts. 13, 17.)
 14         4.     In or around early March 2019, Plaintiff’s counsel was informed that
 15   Neil Thakor no longer represented Powerline. Shortly thereafter, on March 13, 2019,
 16   Alan Ritchie filed his notice of appearance on behalf of Powerline. (Dkt. 19.)
 17         5.     To allow Mr. Ritchie adequate time to review the Complaint’s
 18   allegations, counsel for Plaintiff agreed to stipulate to a third extension of the
 19   deadline to respond until April 15, 2019 (dkt. 21), which was approved by the Court
 20   on March 15, 2019 (dkt. 22).
 21         6.     On April 9, 2019, the Parties agreed to stipulate to a fourth extension to
 22   allow for further settlement discussions. (Dkt. 26.) The Court granted the stipulation
 23   to continue the deadline to respond to the Complaint until April 29, 2019. (Dkt. 27.)
 24         7.     On April 29, 2019, Powerline filed its Motion to Dismiss for Lack of
 25   Jurisdiction. (Dkt. 28.) Plaintiff filed his Opposition to the Motion to Dismiss on
 26   May 17, 2019. (Dkt. 30.) And Powerline filed its Reply on May 24, 2019. (Dkt. 31.)
 27         8.     On June 6, 2019, the Court issued its Order denying Defendant’s
 28   DECL. OF TAYLOR T. SMITH ISO JOINT     -2-
      STIPULATION TO EXTEND ALL
      REMAINING DEADLINES
Case 8:19-cv-00098-JLS-DFM Document 62-1 Filed 12/20/19 Page 3 of 7 Page ID #:299




  1   Motion to Dismiss. (Dkt. 33.)
  2         9.     During this time, in accordance with Fed. R. Civ. P. 26(f), the Parties
  3   met and conferred and subsequently filed their Joint Case Management Statement.
  4         10.    On June 14, 2019, the Parties exchanged their Rule 26(a)(1) initial
  5   disclosures. Powerline’s initial disclosures identified a third party agent,
  6   “Interimagine,” which it claimed placed the calls to Plaintiff. Plaintiff’s counsel has
  7   conducted a search for the entity, Interimagine. To date, Plaintiff is unable to locate
  8   the entity that Powerline claims is named “Interimagine.”
  9         11.    On June 19, 2019, the Court issued the Scheduling Order, which set the
 10   following remaining deadlines for the case:
 11          •     Fact Discovery Cut-off: February 28, 2020;
 12          •     Last Day to File Motion for Class Certification: March 13, 2020;
 13          •     Last Day to File Motions (excluding Daubert Motions and all other
 14                Motions in Limine): March 13, 2020;
 15          •     Last Day to Serve Initial Expert Reports: March 13, 2020;
 16          •     Last Day to Serve Rebuttal Expert Reports: April 10, 2020;
 17          •     Last Day to File Opposition to Motion for Class Certification: April 10,
 18                2020;
 19          •     Last Day to File Reply in Support of Motion for Class Certification:
 20                April 24, 2020;
 21          •     Last Day to Conduct Settlement Proceedings: May 1, 2020;
 22          •     Expert Discovery Cut-off: May 8, 2020;
 23          •     Last Day to File Daubert Motions: May 15, 2020;
 24          •     Last Day to File Motions in Limine (excluding Daubert motions): June
 25                5, 2020; and
 26          •     Final Pretrial Conference (10:30 a.m.): July 10, 2020.
 27   (Dkt. 37.)
 28   DECL. OF TAYLOR T. SMITH ISO JOINT     -3-
      STIPULATION TO EXTEND ALL
      REMAINING DEADLINES
Case 8:19-cv-00098-JLS-DFM Document 62-1 Filed 12/20/19 Page 4 of 7 Page ID #:300




  1          12.     On June 21, 2019, Plaintiff served his first set of discovery requests
  2   upon Powerline, which included interrogatories and requests for the production of
  3   documents. Powerline’s responses were initially due on July 22, 2019.
  4          13.     In early June 2019, Alan Ritchie informed Plaintiff’s counsel that he
  5   intended to withdraw as counsel for Powerline citing professional considerations.
  6          14.     On June 21, 2019, the Parties agreed to a fifth extension of the deadline
  7   to respond to the Complaint until July 12, 2019 (dkt. 42), which was granted on June
  8   25, 2019 (dkt. 44). This extension was necessary to allow Powerline time to locate
  9   and retain new counsel.
 10          15.     At the same time, Plaintiff agreed to extend the deadline for Powerline
 11   to respond to his first set of discovery requests. Plaintiff only agreed to extend this
 12   deadline to permit Powerline’s new counsel to provide fulsome responses following
 13   an adequate investigation.
 14          16.     On July 12, 2019, Powerline filed its answer to the Complaint. (Dkt.
 15   46.)
 16          17.     In August 2019, following further discussions, Mr. Ritchie informed
 17   Plaintiff’s counsel that Powerline had not yet retained new counsel, and that he
 18   would not be able to provide substantive discovery responses. Mr. Ritchie therefore
 19   requested another extension of the deadline to respond to the discovery requests.
 20          18.     Given the impending deadline to amend pleadings and add parties (due
 21   August 20, 2019), the Parties agreed to stipulate to an extension until October 1,
 22   2019. (Dkt. 47.) This was intended to allow sufficient time for Powerline’s next
 23   counsel to respond to the discovery requests, and Plaintiff’s counsel sufficient time
 24   review the responses prior to the expiration of the deadline to amend pleadings and
 25   add parties.
 26          19.     On September 10, 2019, Powerline filed a Request for Approval of
 27   Substitution of Counsel. (Dkt. 53.)
 28   DECL. OF TAYLOR T. SMITH ISO JOINT      -4-
      STIPULATION TO EXTEND ALL
      REMAINING DEADLINES
Case 8:19-cv-00098-JLS-DFM Document 62-1 Filed 12/20/19 Page 5 of 7 Page ID #:301




  1         20.    On September 12, 2019, Ingrid M. Rainey filed her appearance on
  2   behalf of Powerline. (Dkt. 56.)
  3         21.    Also on September 12, 2019, Ms. Rainey reached out to Plaintiff’s
  4   counsel requesting an extension of time to respond to Plaintiff’s first set of discovery
  5   requests. Ms. Rainey has informed counsel that Powerline’s prior counsel did not
  6   spend any time working on the responses.
  7         22.    Plaintiff’s counsel agreed to another extension of time to respond to
  8   discovery with the understanding that the Parties would also stipulate to a three-
  9   month extension of all remaining deadlines. The new deadline for Powerline to
 10   respond to discovery was October 25, 2019 (over 3 months after its initial deadline).
 11         23.    On October 2, 2019, the Parties filed their Joint Stipulation to Extend
 12   All Remaining Deadlines. (Dkt. 57.)
 13         24.    On October 9, 2019, the Court issued its Order denying the Parties
 14   stipulation to continue all remaining deadlines. (Dkt. 58.)
 15         25.    On October 25, 2019, Powerline served its responses to Plaintiff’s first
 16   set of discovery requests. Powerline’s responses repeatedly stated that Powerline
 17   does not place telemarketing calls to consumers. Instead, Powerline claims that its
 18   agent, Interimagine, made all calls to consumers, such as Plaintiff. However,
 19   Powerline has not provided any further identifying information related to
 20   Interimagine, and Plaintiff is unable to locate any company by the name of
 21   “Interimagine.” Moreover, to date, Powerline has not produced any responsive
 22   documents.
 23         26.    In response, pursuant to L.R. 37-1, Plaintiff served a discovery dispute
 24   letter on November 8, 2019, which addressed deficiencies with respect to
 25   Powerline’s discovery responses. Counsel for both Parties conferred on November
 26   22, 2019 to address the issues raised in Plaintiff’s letter. Specifically, Plaintiff’s
 27   counsel reiterated the necessity for additional information regarding Powerline’s
 28   DECL. OF TAYLOR T. SMITH ISO JOINT      -5-
      STIPULATION TO EXTEND ALL
      REMAINING DEADLINES
Case 8:19-cv-00098-JLS-DFM Document 62-1 Filed 12/20/19 Page 6 of 7 Page ID #:302




  1   third party agent, Interimagine. The Parties agreed to confer further on December 3,
  2   2019, wherein Powerline’s counsel could provide Plaintiff with specifics regarding
  3   what additional information could be produced and to establish a deadline for the
  4   supplemental production.
  5           27.   On November 19, 2019, Powerline served its first set of discovery
  6   requests on Plaintiff—including interrogatories and requests for the production of
  7   documents. Plaintiff will serve his responses to Powerline’s discovery requests on
  8   December 19, 2019.
  9           28.   On December 1, 2019, Powerline’s counsel informed Plaintiff’s counsel
 10   that her business partner unexpectedly passed away on November 30, 2019, and
 11   requested that the Parties reschedule their December 3rd call because the funeral was
 12   to be held the same day. The Parties thereafter agreed to confer on December 13,
 13   2019.
 14           29.   On December 13, 2019, the Parties agreed that Powerline will produce
 15   supplemental responses to the discovery requests by January 10, 2020.
 16           30.   Plaintiff’s counsel intends to serve a subpoena to testify at a deposition
 17   in a civil action as well as subpoena to produce documents, information, or objects
 18   on Interimagine following the receipt of information that identifies the entity. This
 19   information will be directly related to both merits and class issues. That is, Powerline
 20   has represented that Interimagine performs all of its telemarketing activities and
 21   possesses all of the necessary information—including call records, sources of
 22   potential consent, and records of stop requests.
 23           31.   The Parties are in mutual agreement that three-month extension of all
 24   remaining deadlines is necessary. The extension will allow Plaintiff time to
 25   effectuate subpoenas upon Interimagine following the receipt of information that
 26   identifies the legal entity. Moreover, the additional time will allow sufficient time for
 27   the Parties to resolve any remaining issues with respect to discovery prior to the
 28   DECL. OF TAYLOR T. SMITH ISO JOINT     -6-
      STIPULATION TO EXTEND ALL
      REMAINING DEADLINES
Case 8:19-cv-00098-JLS-DFM Document 62-1 Filed 12/20/19 Page 7 of 7 Page ID #:303




  1   close of discovery. And, to the extent necessary, will permit the Parties to serve
  2   additional sets of discovery requests. In short, the extension will allow both Parties
  3   adequate time to engage in discovery without prejudicing either Parties’ rights.
  4         32.     For the reasons stated above, the requested extension is supported by
  5   good cause.
  6         I declare under penalty of perjury under the laws of the United States of
  7   America that the foregoing is true and correct. Executed on December 20, 2019, in
  8   Denver, Colorado.
  9
 10                                    By:     /s/ Taylor T. Smith
 11                                           Taylor T. Smith*
 12                                             tsmith@woodrowpeluso.com
                                              WOODROW & PELUSO, LLC
 13                                           3900 East Mexico Avenue, Suite 300
                                              Denver, Colorado 80210
 14                                           Telephone: (720) 907-7628
                                              Facsimile: (303) 927-0809
 15                                           *Pro Hac Vice
 16                                           Attorney for Plaintiff Mariano Benitez
 17                                           and the Classes

 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28   DECL. OF TAYLOR T. SMITH ISO JOINT     -7-
      STIPULATION TO EXTEND ALL
      REMAINING DEADLINES
